Citation Nr: 0912295	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a sleep disorder.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1989 to July 1993, and in the United States Army 
from February 1999 to May 2005.  Service in Southwest Asia is 
indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

Procedural history

Service connection for a sleep disorder was originally denied 
by the RO in a July 1996 rating decision, which the Veteran 
did not appeal.  

In June 2005, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for a sleep 
disorder.  Additionally, the Veteran claimed entitlement to 
service connection for a skin disability.  In the above 
referenced November 2005 rating decision, the RO reopened the 
Veteran's sleep disorder claim and denied both claims on the 
merits.  The Veteran disagreed with the RO's decisions and 
perfected an appeal as to each issue.

Issues not on appeal

In an April 2008 decision, the RO denied the Veteran's claim 
of entitlement to service connection for residuals of anthrax 
inoculations and denied the Veteran's request to reopen a 
claim of entitlement to service connection for a back 
disability.  Additionally, the April 2008 rating decision 
granted the Veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
assigning a 50 percent disability rating.  To the Board's 
knowledge, the Veteran has not disagreed with any of these 
decisions.  Accordingly, they are not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


Remanded issue

As discussed in detail below, in this decision the Board is 
reopening the issue of entitlement to service connection for 
a sleep disorder and remanding that issue for additional 
development.  The issue is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a skin disability currently exists.

2.  In July 1996, the RO denied the Veteran's claim of 
entitlement to service connection for a sleep disorder.  
The Veteran did not appeal this decision.

3.  The evidence associated with the claims folder subsequent 
to the July 1996 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial, and it raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a sleep disorder.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The July 1996 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

3.  Since the July 1996 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for a sleep 
disorder; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002);         38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a 
skin disability and a sleep disorder.  Implicit in his sleep 
disorder claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

The VCAA duty to notify currently applies to both issues on 
appeal; the standard of review and duty to assist provisions, 
however, do not apply to the previously-denied sleep disorder 
claim unless such is reopened.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].  The Board will now address these 
concepts within the context of the circumstances presented in 
this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As was alluded to above, this standard does not apply to a 
claim to reopen until such claim has in fact been reopened.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his claims in a letter from the 
RO dated August 26, 2005, which informed him that there must 
be a "relationship between your disability and an injury, 
disease, or event in military service." 

Regarding the Veteran's request to reopen his claim of 
entitlement to service connection of a sleep disorder, the 
Veteran did not receive adequate VCAA notice as contemplated 
by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006). 
However, as will be set out in detail below, the Board has 
determined that new and material evidence has been received.  
Accordingly, the claim will be reopened and the Veteran's 
lack of receipt of notice as contemplated by the Court in 
Kent is moot.

Further, the Veteran was informed of VA's duty to assist him 
in the development of his claims and was advised of the 
provisions relating to the VCAA in the August 2005 letter.  
Specifically, the Veteran was advised in the letter that VA 
is responsible for obtaining relevant records from any 
Federal agency, including records kept by VA Medical Centers 
and the Social Security Administration.  The letter indicated 
that a VA medical examination would be scheduled if necessary 
to adjudicate his claims.  With respect to private treatment 
records, the letter informed the Veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with the letter was a copy of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
his behalf.

The August 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was also provided with the "give us everything 
you've got" language formerly contained in 38 C.F.R. § 
3.159(b) in the August 2005 VCAA letter.  However, 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008] removed the provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claims.  See 38 C.F.R. § 
3.159(b)(1).

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was not provided specific notice 
as to elements (4) and (5), degree of disability and 
effective date.  However, because the Board is denying the 
Veteran's claim for a skin disability, elements (4) and (5) 
are moot as to that issue.  With respect to the Veteran's 
sleep disorder claim, which the Board is reopening and 
remanding for further evidentiary development, the Board is 
confident that, should additional notice under Dingess be 
required, such will be provided to the Veteran.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in July 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the August 2005 
VCAA letter, the May 2007 statement of the case (SOC), and 
the October 2007, April 2008, and January 2009 supplemental 
statements of the case (SSOCs), the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

With respect to the Veteran's sleep disorder claim, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

As for the Veteran's skin disability claim, the Board finds 
that reasonable efforts have been made to assist the Veteran 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the RO has obtained the Veteran's service treatment records, 
personnel records, and VA treatment reports.  Additionally, 
the Veteran was afforded a VA examination in September 2005.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims, and declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for a skin disability.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).    

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

In essence, the Veteran contends that he has a current skin 
disability that is related to his active duty military 
service.

With respect to Hickson element (1), current disability, no 
medical evidence in the record on appeal indicates the 
Veteran currently has a skin disability.  After conducting a 
thorough examination of the Veteran's body, the September 
2005 VA examiner noted that "the veteran has 0% of skin rash 
as associated with his military service on the exposed or 
unexposed areas and none is amenable to inspection."  See 
the September 2005 VA examiner's report, page 2.  Indeed, the 
Veteran himself stated at the examination that "he does not 
have a current skin condition other than multiple mosquito 
bites which he states is not at all related to his service."  

The Veteran has since presented no evidence which suggests 
that he currently has a skin disorder, or that he has had a 
chronic skin disorder since leaving military service in 2005.  

[The Board notes that on July 2, 2006, the Veteran sought 
treatment at the VA for poison ivy on the face and scattered 
over his entire body. The physician noted that the Veteran 
had been working in a creek clearing brush.  This problem 
evidently resolved quickly.  A July 6, 2005 VA outpatient 
treatment report indicates that the Veteran's skin was warm 
and dry, its integrity intact, with normal turgor.]    

In the absence of any diagnosed skin disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met, and the Veteran's claim fails 
on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for entitlement to service connection for 
a skin disability, as elements (1) of the Hickson test has 
not been met.  Accordingly, the benefit sought on appeal is 
denied.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a sleep disorder.

Initial matter

The Board is of course aware that the RO reopened the 
Veteran's claim in the above referenced November 2005 rating 
decision and denied it on its merits.  However, the question 
of whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding any 
favorable decision as to this matter which may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.  


Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
June 2005, the claim will be adjudicated by applying the 
revised section 3.156, discussed below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for a sleep disorder was 
previously denied in a July 1996 RO rating decision.  The 
Veteran did not appeal that decision, and it became final.               
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

In the July 1996 rating decision, the RO noted that there was 
no evidence that established a current sleep disorder, an in-
service sleep disorder, or any relationship between the two.  
In essence, the RO denied the claim because Hickson elements 
(1), (2), and (3) were missing.

The Board's inquiry will therefore be directed to the 
question of whether any additionally submitted (i.e. after 
July 1996) evidence bears directly and substantially upon the 
specific matters under consideration, namely whether there is 
evidence of a current disability, evidence of an in-service 
injury or disease, and evidence of a medical nexus between 
the two.  See Evans v. Brown, 9 Vet. App. 273 (1996) [there 
must be new and material evidence as to each and every aspect 
of the claim that was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim].

The Board finds that new and material evidence exists of 
record sufficient to reopen the Veteran's claim of 
entitlement to service connection for a sleep disorder.  

Specifically, the September 2005 VA examiner diagnosed the 
Veteran with "primary insomnia."  Although this diagnosis 
is somewhat unclear, it suffices for the purpose of new and 
material evidence. 

Additionally, personnel records that pertain to the Veteran's 
second term of service from 1999 to 2005 indicate in-service 
complaints and treatment for nightmares and an inability to 
sleep.  See the Veteran's December 17, 2004 Report of Medical 
Examination, page 3; see also the Veteran's December 17, 2004 
Report of Medical History, page 2.  

Finally, lay statements from the Veteran's relatives indicate 
an observed change in the Veteran's behavior after his 
military service, specifically identifying the prevalence of 
nightmares, phone calls in the middle of the night, and odd 
behavior at night [e.g., digging in the back yard because he 
thought he killed someone and buried them].  See the July 
2005 statements of the Veteran's mother, sister, and aunt.  

Accordingly, this new evidence arguably relates to the 
unestablished facts necessary to substantiate the Veteran's 
claim as to all elements [i.e., current disability, in-
service injury or disease, and a relationship between the 
Veteran's current disability and military service], and 
present a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156 (2008).  New and material evidence has 
thus been received, and the Veteran's claim of entitlement to 
service connection for a sleep disorder is accordingly 
reopened.   

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
Veteran's claim, this does not mean that the claim must be 
allowed based on such evidence.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) [new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  In 
particular, VA's statutory duty to assist the Veteran in the 
development of his claim attaches at this juncture.  

For the reasons explained in the REMAND section below, the 
Board finds that additional development is necessary before 
it may proceed to a decision on the merits.


ORDER

Entitlement to service connection for a skin disability is 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a sleep disorder is 
reopened.  To that extent only, the appeal as to that issue 
is allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's sleep disorder claim must be remanded for further 
evidentiary development.  

As mentioned above, the Veteran was diagnosed with primary 
insomnia by the September 2005 VA examiner.  At the time, the 
VA examiner stated, "[a]s a whole, [the Veteran] does not 
demonstrate the criteria for post-traumatic stress disorder      
. . ."  See the September 2005 VA examiner's report, page 4.  
Thus, the diagnosis of primary insomnia was predicated on 
there being no other cause for the Veteran's sleep problems.  

Subsequently, the Veteran was diagnosed with PTSD.  See the 
March 2008 VA examiner's report   In turn, the RO awarded the 
Veteran service connection for PTSD in April 2008.  Unlike 
the opinion of the September 2005 VA examiner, who diagnosed 
the Veteran's insomnia as a sleep disorder in and of itself, 
a December 2008 VA examiner characterized the Veteran's sleep 
disturbance and insomnia as symptoms related to the Veteran's 
PTSD.  See the December 2008 VA examiner's report, page 5.  

Accordingly, conflicting medical evidence as to the nature of 
the Veteran's sleep disorder is of record.  In particular, 
there is evidence that the sleep disorder is a "stand 
alone" disability (for which service connection could be 
considered, 
see Gilpin, supra).  However, there is other evidence that 
the Veteran's problems sleeping are a symptom of the service-
connected PTSD.  See 38 C.F.R. § 4.130.  
This case therefore presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern a current diagnosis of 
the claimed sleep disorder, and whether a relationship, if 
any, exists between the Veteran's claimed sleep disorder and 
his period of active service.  These questions must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. The Veteran's claims folder should be 
forwarded to and be reviewed by a 
physician.  The reviewing physician  
should determine whether the Veteran's 
claimed sleep disorder is a symptom of 
another disorder (to include the service-
connected PTSD or an undiagnosed illness 
due to Persian Gulf service) or whether it 
itself is a diagnosed disease entity.  
If there is no diagnosed sleep disorder as 
such, this should be made clear.  If a 
sleep disorder, as such, is diagnosed, the 
examiner should provide an opinion, with 
supporting rationale, as to whether it is 
as likely as not that such disorder is due 
to the Veteran's military service or is 
secondary to the service-connected PTSD.  
If the reviewing physician determines that 
diagnostic testing or physical examination 
of the Veteran is necessary, such should 
be scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.  

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for a sleep disorder.  
If the benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


